Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 3-5, 9-10, 23-25, 30-34, 38, 42-43, 45 and 61* are pending.
	Claims 31-34 and 38 are withdrawn.

Claim objection
	*Claim 61 is objected to because two claims are presented as claim 61. For clarity, this office action will refer to 61a and 61b. To correct, it is suggested that Applicant cancel claim 61b and reintroduce as 62 in subsequent office actions if they want to pursue the subject matter of 61b. See MPEP 714: “(D) Claim Numbering: All of the claims in each amendment paper must be presented in ascending numerical order.”

Withdrawn objection
	The claim objection to claim 45 is withdrawn in light of amendments made by the Applicant.

Withdrawn rejections
Rejection of claims 1, 3-5, 9-10, 23-25, 30 and 42-43 under 35 USC 101 is withdrawn in light of amendments made by the Applicant. 
	Rejection of claims 1, 3-5, 9, 23-25 and 30 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.

	Rejection of claims 1, 3-5, 9-10, 23-25, 30 and 42-43 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of amendments made by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "homology" in claim 10 is a relative term which renders the claim indefinite.  The term "homology" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Homology” can be interpreted as meaning “percent identity”, the percentage of residues which align, or “query cover”, the percentage of the query sequence that is included in an alignment. “Homology” can also be based on “similarity” which is relative to the specifications of the alignment software and input parameters. Thus, the scope of “homology” would potentially vary greatly depending on which definition is being applied.
	Therefore, claim 10 is indefinite.

Claim Rejections - 35 USC § 112
Scope of Enablement - How to use
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 9-10, 23-25 and 61a are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the products comprising a DNA construct of SEQ ID NO: 1 that is able to confer an improved phenotype to a plant, does not reasonably provide enablement for using the products comprising SEQ ID NO:1 that is not able to confer an improved phenotype to a plant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to the products comprising a DNA construct encoding a polypeptide at least 80% identical to SEQ ID NO: 1 regardless of whether the DNA is able to confer a useful phenotype.

Applicants do not teach how one of skill in the art could use any of the products that comprise at least 80% sequence identity to SEQ ID NO: 1 or 2 wherein the polypeptide encoded by the DNA construct is non-functional.  
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use any of the products that comprise a sequence with at least 80% identity to SEQ ID NO: 1 or 2 wherein the polypeptide encoded by the DNA is non-functional. Guo et al 2004 (PNAS 101: p. 9205-9210) teach that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein. Guo et al finds an inactivation probability for each amino acid change of a specific protein to be 34% (p.9209, last paragraph), though this number differs for all proteins. The inactivation probability for a specific protein cannot easily be predicted from sequence or structure alone. Given this, there is a high likelihood that allowing a change of as many as 133 amino acid residues to change in SEQ ID NO: 2 could lead to a functional change in the protein.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claims.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.
	Therefore, the claims fail to comply with the enablement requirement. 


Written description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 42-43, 45 and 62b are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 is drawn to a method of conferring resistance to Pst in a plant or cell thereof comprising expressing a nucleic acid sequence with at least 80% homology to SEQ ID NO: 1 or 2.
Claim 42 is drawn to a method of detecting a functional Wtk1 gene which confers Pst resistance. Claim 45 is drawn to the method of claim 42 wherein said detecting comprises hybridizing at least one nucleic acid molecule comprising a region with 100% complementarity to a sequence with 80% identity to SEQ ID NO: 1.
The claims are directed to a broad genus of sequences defined by as little as 80% identity relative to SEQ ID NO: 1 or 2. The nucleic acid sequence of SEQ ID NO: 1 is 1998 nucleic acids in length. A sequence having 80% identity to SEQ ID NO: 1 encompasses polypeptides having anywhere from 1 to 399 substitutions, deletions or additions in any combination along any length of SEQ ID NO: 1. SEQ ID NO: 2 is 665 amino acids long, a sequence with 133 amino acids substituted, deleted or added would comprise 80% identity to SEQ ID NO: 2.
In contrast to the extremely large and highly divergent genus outlined above, Applicant only appears to describe 10 nucleic acid substitutions, five each to the two sequences encoding Kin1 and Kin2 
All claims but the previously presented claim 5 are lacking adequate written description given that the substitutions of Table 7, which abort stripe rust resistance, are encompassed by claims 30, 42-43, 45 and 62b.
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. It has been observed in the art that a sequence with greater than 80% identity to SEQ ID NO: 1 may possess the ability to confer resistance to fungal disease i.e. a related pathology to the instantly claimed stripe rust, in a grass crop despite having an amino acid substitution as listed in Table 7 of the instant disclosure (D 524 N) (see alignment of Triticum dicoccoides wall-associated receptor kinase 1-like (LOC119301940), XM_037578948.1 to instant SEQ ID NO: 2 below) (Zuo, paragraph bridging pages 152-153) (Zuo, et al. “A maize wall-associated kinase confers quantitative resistance to head smut”. Nature Genetics. 47, 151-157. 2015). While Zuo is not drawn to resistance to stripe rust specifically, it provides that fungal disease resistance is not limited to the Kin1 and Kin2 domains, supporting that a fungal disease resistance conferred by a gene within the scope of claim 30, yet lacking the specified domains of claim 5. A single amino acid substitution in a 665 amino acid-long protein, SEQ ID NO: 2, would comprises 99.99% identity with the original SEQ ID NO: 2. While the Applicant has described 10 single-amino acid substitutions which produce a loss-of-function phenotype in a particular genotype, it is not clear whether each of those single amino acid substitutions would have the same effect in a natural variant. The Applicant has not described any natural variants with the extent of the claimed scope while having the claimed function maintained, only variants with 99% identity to SEQ ID NO: 2.

    PNG
    media_image1.png
    486
    466
    media_image1.png
    Greyscale

Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed. See Written Description guidelines provided in MPEP 2163. 
	Therefore, the claims fail to comply with the written description requirement.

Conclusion
	Claims 1, 3-5, 9-10, 23-25, 30, 42-43, 45 and 61 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663